Verbal Agreement September 6, 2016 The President of Shem Corp. Sun Kui is verbally confirming the ability to loan to Shemn Corp. funds in the amount of $50,000 USA dollars (fifty thousand USA dollars) for the purpose of the Shemn Corp.’s needs, such as expanses related to the Form S-1 Registration Statement and other necessary provisions in regards to the Shemn Corp.’s business operations. Confirmation signatures of the Shemn Corp.’s and the President of Shem Corp. Sun Kui: /s/ Sun Kui Shemn Corp. Sun Kui
